UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51883 MagneGas Corporation (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, FL34689 (Address of principal executive offices) (Zip Code) Tel: (727) 934-3448 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 16, 2011, therewere128,331,226 shares of common stock, $0.001 par value, issued and outstanding. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Removed and Reserved. 20 Item 5. Other Information. 20 Item 6. Exhibits 20 20 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation As of March 31, 2011 (unaudited) and December 31, 2010 (audited) And for the Three Months Ended March 31, 2011 (unaudited) and 2010 (unaudited) Contents Financial Statements: Page Number Balance Sheets March 31, 2011 (unaudited) and December 31, 2010 (audited) 4 Statements of Operations (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Financial Statements (unaudited) 7-14 3 MagneGas Corporation Balance Sheets March 31, December 31, (unaudited) (audited) Assets Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively Inventory, at cost Prepaid and other current assets - Total Current Assets Property and equipment, net of accumulated depreciation of $12,631 and $8,839, respectively Deferred tax asset Intangible assets, net of accumulated amortization of $115,161 and $103,044, respectively Investment in joint ventures Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue and customer deposits Due to affiliate Note payable to related party Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock: $0.001 par;10,000,000 authorized; 2,000 issued and outstanding 2 2 Common stock: $0.001 par;900,000,000 authorized; 124,245,209 and 123,445,209 issued and outstanding, respectively Additional paid-in capital Issued and unearned stock compensation ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 4 MagneGas Corporation Statements of Operation Three Months Ended March 31, 2011 and 2010 (unaudited) Three Months Ended March 31, (unaudited) Revenue $ $ Direct Costs Operating Expenses: Advertising Selling Professional Rent and overhead Office and administration Investor relations Stock-based compensation Research and development Depreciation and amortization Total Operating Expenses Operating loss ) ) Other Income and (Expense) Interest income (expense), net 49 ) Total Other (Income) Expense 49 ) Net loss before tax benefit ) ) Provision (benefit) for Income Taxes ) ) Net loss $ ) $ ) Loss per share: Basic $ ) $ ) Weighted average common shares: Basic The accompanying notes are an integral part of these financial statements. 5 MagneGas Corporation Statement of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (unaudited) March 31, Cash Flows from Operations Net income (loss) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Stock compensation Waiver of related party expenses Deferred income taxes ) ) Changes in operating assets: Accounts receivable ) ) Costs and estimated profits - ) Inventory ) Prepaid & other current assets ) Accounts payable ) ) Accrued expenses Deferred revenue and customer deposits ) Total adjustments to net income ) Net cash (used in) provided by operating activities ) Cash Flows from Investing Activities Acquisition of equipment ) ) Net cash flows (used in) investing activities ) ) Cash Flows from Financing Activities Advances from related party ) Proceeds from note payable to related party - Repayments on notes payable from related party - ) Interest accrued on affiliate notes and advances - Net cash flows used in investing activities ) ) Net increase (decrease) in cash ) Cash balance, beginning Cash balance, ending $ $ Supplemental disclosure of cash flow information and non cash investing and financing activities: Interest paid $
